Exhibit 10.2

 

SECOND AMENDMENT OF LEASE AGREEMENT

 

This Second Amendment of Lease Agreement is made and entered into as of the 23
day of August, 2005, by and between 20 Commercial Street Associates, LLC (the
“Landlord”) and 454 Corporation, Inc. (the “Tenant”).

 

W I T N E S S E T H

 

WHEREAS, Landlord and Tenant entered into a certain Lease Agreement dated as of
May 18, 2001, which Lease Agreement was amended by a certain Amendment of Lease
Agreement dated as of July 1, 2001 (collectively the “Lease”), each with respect
to certain real property together with improvements thereon known as 20
Commercial Street, Branford, Connecticut (defined in the Lease as the
“Premises”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease to extend the Term and
set forth the Rent due with respect to said extension.

 

NOW THEREFORE, in consideration of the premises set forth above and the mutual
promises set forth herein, and other valuable consideration, the parties hereto
agree as follows:

 

1. Except as otherwise defined herein, any and all defined terms used herein
shall have the meaning set forth in the Lease.

 

2. The Section of the Lease entitled “TERM AND USE” is hereby deleted and the
following is set forth in lieu and substitution therefor:

 

“TERM AND USE

 

The Term of the Lease and the estate hereby granted (collectively the “Term of
the Lease”) shall commence June 8, 2001 (hereinafter known as the “Commencement
Date”) and shall end on August 31, 2011 (hereinafter known as “End of Term”).

 

The Premises shall be used by the Tenant for the specific use as a
biotechnology, manufacturing, engineering and research facility and the like,
for doing all things incidental and necessary to the foregoing uses and as
office space for corporate office activities. Landlord in its reasonable
discretion reserves the right to limit uses that would constitute an
environmental concern, disturb the quiet enjoyment of other tenants of the
Landlord located at the same premises, or overtax the capacity of the Premises.

 

3. Section of the Lease entitled “RENT” is hereby deleted and the following is
set forth in lieu and substitution therefor:



--------------------------------------------------------------------------------

“RENT

 

The term Rent shall include the Base Rent, as defined in paragraph 1 below, and
the Common Area Charges, as defined in paragraph 2 below (collectively the
“Rent”).

 

  1. Commencing on September 1, 2005, the Base Rent in the total amount of
$864,000.00 (the “Base Rent”) shall be payable in monthly installments, in
advance, on the first day of each month during the Term of the Lease as follows:

 

  A. From September 1, 2005 through August 31, 2006, the monthly Base Rent shall
be $9,000.00;

 

  B. From September 1, 2006 through August 31, 2008, the monthly Base Rent shall
be $12,000.00;

 

  C. From September 1, 2008 through August 31, 2011, the monthly Base Rent shall
be $13,000.00.

 

  2. In addition to the Base Rent, the Tenant shall pay the Landlord for all
expenses with respect to the operation, management, and maintenance of the
interior and exterior of the building, the grounds, and all areas incidental to
the Premises, hereinafter referred to as “Common Area Charges.” The costs shall
include such items as, but not limited to, real estate taxes, all property
insurance, sewer taxes or usage fees, water usage fees, landscape maintenance,
snow removal, security, administrative costs, management fees, roof repairs that
result from the Tenant improvements, general maintenance and repairs (other than
those for which tenant is responsible, referred to as “Tenant’s Repairs”), and
contractor fees. Common Area Charges shall exclude depreciation, interest and
amortization payments on any mortgage or other indebtedness of Landlord, capital
expenditures, leasing commissions, structural repairs, and expenses reimbursed
to the Landlord by property insurance.

 

During the first lease year, the Tenant shall pay $2,887.00 per month in
addition to Base Rent (hereinafter referred to as “CAC Contribution”) towards
the Common Area Charges. The Landlord will reconcile the difference between the
CAC Contribution and the Common Area Charges once each Lease year. Also, the
monthly CAC Contribution will be adjusted at the end of each Lease year by the
Landlord to reflect the projected costs for the upcoming year. The Landlord will
provide notice of the new CAC Contribution for the upcoming lease year.

 

  3.

The Rent shall be paid to the Landlord at the address specified herein, or at
such other place as the Landlord may designate, in lawful money of the United
States of America, as and when the same shall become



--------------------------------------------------------------------------------

 

due and payable and without abatement of offset and without notice or demand
therefor.

 

  4. If any installment of Rent as provided for in this Lease is not received at
the Landlord’s address within fifteen (15) days after the same is due and
payable, the Tenant shall pay an additional amount equal to five (5%) percent of
the monthly Rent so due.

 

  5. As used herein, “Lease Year” shall mean the period commencing on the
Commencement Date and ending on the End of Term, including twelve consecutive
calendar months.”

 

4. The following section is hereby added to the Lease:

 

“Option to Renew

 

Provided that during the Term of this Lease, Tenant has been in full compliance
with each and every term, covenant and condition of this Lease, and there has
been no breach or default herein or hereunder, Tenant shall have the right to
extend the term of the within Lease for one (1) additional five (5) year period
commencing with the End Date. In order to effectively exercise the within
option, Tenant shall give written notice thereof not less than twelve
(12) months prior to the End Date, time being of the essence. In the event of
the effective exercise of the within option, the term hereof shall be extended
for an additional five (5) year period on the same terms, covenants and
conditions as set forth in the Lease, except for the within option and with the
further exception that the per annum Base Rent for and during the first Lease
Year of the extended term shall be “Fair Market Rental” as indicated below.

 

The term “Fair Market Rental” is defined to mean the prevailing market rate for
comparable property and comparable buildings in the greater New Haven area
including new construction. The determination of Fair Market Rental shall
exclude as a factor the terms of this Lease. The formula for determining Fair
Market Rental is as follows:

 

Within thirty (30) days of the exercise of the option to renew, the parties
shall each appoint a licensed commercial real estate agent located in the
Greater New Haven area, which real estate agents shall select a third such
agent. Within twenty (20) days thereafter, the three real estate agents so
selected shall determine the Fair Market Rental of the Demised Premises, as of
the option date.

 

If either party fails to select a real estate agent within the time period set
forth above, the real estate agent selected within the required time period
alone shall determine the Fair Market Rental.

 

The determination of Fair Market Rental as outlined above shall be conclusive on
the parties. The real estate agents chosen by the parties shall give notice to
the parties stating their determination and shall furnish to each party a signed
copy of that determination.

 

Each party shall pay the fees and expenses of the real estate agent appointed by
such party and one-half (1/2) of the fees and expenses of the third real estate
agent properly incurred.



--------------------------------------------------------------------------------

In no event shall the Base Rent for the first Lease Year of the extended period
be less than the Base Rent for the Lease Year September 1, 2010 through
August 31, 2011.”

 

5. Tenant hereby acknowledges and represents that (a) the Premises and
Landlord’s improvements thereon have been completed to its satisfaction; (b) the
Lease is now in full force and effect and has not been amended or modified in
any respect, except as set forth herein; (c) no rent has been paid for any
period commencing after September 1, 2005; (d) no default exists by Landlord or
Tenant under the Lease and Tenant has no defenses, offsets or counterclaims
which it could assert against the payment of rent and/or the performance of the
other terms, covenants and conditions of the Lease; and (e) this statement is
being provided by Tenant in order to induce Landlord to amend the Lease as set
forth herein with full knowledge that Landlord is relying upon the statements
and representations herein made by Tenant.

 

6. Except as specifically set forth herein, each and every term and condition of
the Lease shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Landlord and the Tenant have caused this Amendment of
Lease Agreement to be duly executed on the day and year first above written.

 

       

Landlord:

       

20 Commercial Street Associates, LLC

/s/    DANIEL N. HOFFNUNG                  /s/    ANDREW ULLMAN              
/s/    RICHARD MICHAUD                 Richard Michaud         Member
/s/    DANIEL N. HOFFNUNG                  /s/    ANDREW ULLMAN              
/s/    FREDERICK PETRELLA                 Frederick Petrella         Member
/s/    SEAN CASSIDY                         

Tenant:

/s/    JENNIFER CAVALLARO              

454 Corporation, Inc.

         /s/    PETER J. DACEY                 Peter J. Dacey         Vice
President of Finance and Operations



--------------------------------------------------------------------------------

STATE OF CONNECTICUT    )                )    ss: Branford    August 23, 2005
COUNTY OF NEW HAVEN    )          

 

Personally appeared Peter J. Dacey, VP of Finance of 454 Corporation, Inc.,
signer and sealer of the foregoing instrument, and acknowledged the same to be
his free act and deed as such officer, and the free act and deed of said
corporation, before me.

 

/s/    MEGHAN L. BENSON         COMMISSIONER OF THE SUPERIOR COURT
NOTARY PUBLIC Meghan L. Benson Notary Public

My Commission Expires Oct. 31, 2009

 

STATE OF CONNECTICUT    )                )    ss: New Haven    August 25, 2005
COUNTY OF NEW HAVEN    )          

 

Personally appeared Richard Michaud and Frederick P. Petrella, Members of 16
Commercial Street Associates, LLC, signers and sealers of the foregoing
instrument, and each acknowledged the same to be his free act and deed as such
officer, and the free act and deed of said company, before me.

 

/s/    DANIEL N. HOFFNUNG         Daniel N. Hoffnung Commissioner of the
Superior Court